Citation Nr: 0003481	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from June 1966 to May 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs Regional 
Office (VARO).

A review of the claims folder discloses that, in May 1998, 
the VA was notified of a decision favorable to appellant by 
the Social Security Administration (SSA).  This decision 
clearly reflects that the appellant's psychiatric condition 
was considered with respect to the grant of benefits.  
However, those records relied upon by SSA have not been 
obtained.  Therefore, remand is necessary so that VARO may 
request from SSA any records pertaining to the grant of 
disability benefits, and consider any records obtained when 
readjudicating the instant claim.  See Littke v. Derwinski, 
1 Vet.App. 90 (1990) and Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

Additionally, the claims folder includes evidence that the 
appellant received treatment from S. Patel, M.D., for 
psychiatric symptoms, but this physician's treatment records 
have not been requested.  Remand is also necessary so that 
these records may be requested.  See Littke supra.

Since remand is necessary so that additional medical may be 
accumulated with which to evaluate the appellant's claim of 
entitlement to a rating in excess of 10 percent for PTSD, the 
Board believes that another VA psychiatric examination would 
be helpful to ensure that an adequate examination has been 
performed with respect to the claimed disability.  We note 
that decisions of the Board must be based on all of the 
evidence available.  Gilbert v. Derwinski, 1 Vet.App. 78 
(1990).  The duty to assist includes the duty to request 
information, which may be pertinent to the claim, and to 
develop pertinent facts by conducting a thorough medical 
examination.  See Littke supra.  Furthermore, in general, an 
adequate examination requires that a disability be viewed  in 
relation to its whole history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).
To ensure full compliance with due process requirements and 
the VA's duty to assist, the case is REMANDED to VARO for the 
following development:

1.  VARO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for PTSD since January 1997.  
After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, those records dated since 
August 1996 from S. Patell, M.D., and 
dated since February 1997 from G. Peller, 
M.D., along with VA outpatient treatment 
records dated since February 1998.

3.  The appellant should be scheduled for 
a VA psychiatric examination.  The claims 
folder, to specifically include a copy of 
the psychiatric rating criteria, 
effective November 7, 1996, should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
explain the basis for the assignment of 
that GAF code.  The examiner must provide 
a comprehensive report containing a full 
rationale for any opinion expressed.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issue on appeal.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This document should 
include reasons and bases for the 
holding.  Thereafter, the appellant and 
his representative shall be afforded a 
reasonable period of time within which to 
respond.

6.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



